Name: COMMISSION REGULATION (EC) No 490/95 of 1 March 1995 amending Regulations (EC) No 953/94, (EC) No 1077/94, (EC) No 1078/94, (EC) No 1080/94, (EC) No 2162/94, (EC) No 2458/94, (EC) No 2477/94 and (EC) No 2668/94 opening standing invitations to tender for the export of cereals held by certain intervention agencies
 Type: Regulation
 Subject Matter: trade;  EU finance;  trade policy;  plant product;  agricultural policy
 Date Published: nan

 No L 49/48 IEN Official Journal of the European Communities 4. 3 . 95 COMMISSION REGULATION (EC) No 490/95 of 1 March 1995 amending Regulations (EC) No 953/94, (EC) No 1077/94, (EC) No 1078/94, (EC) No 1080/94, (EC) No 2162/94, (EC) No 2458/94, (EC) No 2477/94 and (EC) No 2668/94 opening standing invitations to tender for the export of cereals held by certain intervention agencies samples and analyses should be borne by the EAGGF in certain conditions, except in cases where a lot is of a quality inferior to that required for intervention ; whereas the Regulations relating to the invitations to tender in question should be supplemented to that end ; Whereas Commission Regulations (EC) No 485/95 (20), (EC) No 486/95 (2I), (EC) No 487/95 (22), (EC) 488/95 (23) and (EC) No 489/95 (24) amend certain aspect of the syste ­ matic monitoring referred to above in order to make the monitoring system more effective ; whereas payment of the costs by the EAGGF is important for proper applica ­ tion of the measure ; whereas the provisions of this Regu ­ lation must enter into force at the same time as the other amendments of the monitoring system ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (2), as amended by Regulation (EC) No 1 20/94 (3), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas Commission Regulation (EC) No 953/94 (4), as last amended by Regulation (EC) No 322/95 Q, Regula ­ tion (EC) No 1077/94 (6), as last amended by Regulation (EC) No 300/95 f), Regulation (EC) No 1078/94 (8), as last amended by Regulation (EC) No 3013/94 (9), Regulation (EC) No 1080/94 (10), as last amended by Regulation (EC) No 3154/94 ("), Regulation (EC) No 2162/94 (12), as last amended by Regulation (EC) No 3153/94 (13), Regulation (EC) No 2458/94 ( 14), as amended by Regulation (EC) No 2598/94 (15), Regulation (EC) No 2477/94 (I6), as last amended by Regulation (EC) No 2981 /94 (17), and Regula ­ tion (EC) No 2668/94 (l8), as amended by Regulation (EC) No 3222/94 ("), opened standing invitations to tender for the export of cereals held by certain intervention agen ­ cies ; Whereas systematic monitoring of the quality of cereals intended for export has been introduced when they leave intervention stores ; whereas, depending on the Member State, the inspection costs are either for the account of the Member State itself or the account of the successful tenderers ; whereas it is necessary to harmonize these practices in order to ensure equal treatment of operators ; whereas, as a result, the costs relating to the taking of HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added to Article 5 of Regulations (EC) No 1080/94, (EC) No 953/94, (EC) No 1077/94 and (EC) No 1078/94, to Article 6 of Regula ­ tions (EC) No 2162/94, (EC) No 2477/94 and (EC) No 2458/94, and to Article 9 of Regulation (EC) No 2668/94 : '4. The costs of the taking of samples and the analyses referred to in paragraph 1 , except those where the final result of the analyses produces a quality in ­ ferior to the minimum characteristics required for intervention, shall be borne by the EAGGF up to a maximum of one analysis per 500 tonnes with the exception of the transsilage costs. The cost of any additional analyses requested by the successful tenderer shall be borne by him.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. ') OJ No L 181 , 1 . 7 . 1992, p . 21 . 2) OJ No L 191 , 31 . 7. 1993, p . 76. ') OJ No L 21 , 26. 1 . 1994, p . 1 . 4) OJ No L 108 , 29. 4. 1994, p . 4. &lt;) OJ No L 37, 17. 2. 1995, p . 6. 6) OJ No L 120, 11 . 5 . 1994, p . 9 . ^ OJ No L 35, 15. 2 . 1995, p. 9. 8) OJ No L 120 , 11 . 5 . 1994, p . 12 . ") OJ No L 320, 13 . 12. 1994, p. 10 . I0) OJ No L 120, 11 . 5. 1994, p . 18 . ") OJ No L 332, 22. 12. 1994, p . 38 . 12) OJ No L 230, 3 . 9 . 1994, p. 3 . 13) OJ No L 332, 22. 12. 1994, p . 36. ,4) OJ No L 262, 12. 10 . 1994, p . 21 . ") OJ No L 276, 27. 10 . 1994, p . 4. &lt; 6) OJ No L 264, 14. 10 . 1994, p . 11 . ,7) OJ No L 315, 8 . 12. 1994, p . 4. I8) OJ No L 284, 1 . 11 . 1994, p . 45. ") OJ No L 337, 24. 12. 1994, p. 65. (20) See page 35 of this Official Journal . (21 ) See page 37 of this Official Journal . (22) See page 39 of this Official Journal . (23) See page 42 of this Official Journal . (24) See page 46 of this Official Journal . 4. 3 . 95 PEN Official Journal of the European Communities No L 49/49 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 March 1995. For the Commission Franz FISCHLER Member of the Commission